Title: To Benjamin Franklin from ——— Gerard, 7 January 1780
From: Gerard, ——
To: Franklin, Benjamin


Monsieur
L’Orient le 7. Janvr. 1780
Suivant les ordres que jai recu de Mr. J. Torris de Dunkerque de vous donner avis de ce qui me parviendra de Nouveau concernant le Corsaire le Blalk Prince j’ai lhonneur de vous donner avis de sa relache icy aprés avoir eté chassé par deux fregattes Angloises qu’il croit de 36 Canons qui lui ont donné la chasse depuis les sorlingues jusqu’a Belle-isle ce qui la obligé de venir relacher dans notre Port. Il a fait depuis le 21. Xbre. jour de sa Sortie de Dunkerque cinq Prises et quatre rançons il a donné ordre aux Prises de relacher au premier Port qu’ils trouveroient il y a ycy les 4 Rancons dont vous avez cy joint la Notte.
Ce Corsaire a touché en entrant, Demain je ferai faire les reparations necessaires pour le mettre en etat de reprendre la Mer. Je ferai aussi Descendre les Rancons et jen prendrai soin jusqu’a reception de vos ordres ou de Mr. J. Torris.
Les Prisonniers qui sont au nombre de 48 Seront egalement mis a terre jai prié Mr Thevenard de les faire loger et en attendant qu’il ait des ordres je pourvoirai a leur subsistance.
Je Suis Bien flatté de l’occasion que me procure Mr Torris de lhonneur de correspondre avec vous et de me Dire avec le plus profond Respect. Monsieur Votre trés humble & Obeissant Servr.
Gerard
Mr. franklin a Passy
 Notation: Gerard Jan 7. 80.